Exhibit 99.1 Exhibit99.1 Unaudited Condensed Consolidated Financial Statements as of December 31, 2016 and March31, 2016 and for the Three and Nine months Ended December 31, 2016 and 2015 MIMECAST LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) (unaudited) AtDecember31, At March 31, Assets Current assets Cash and cash equivalents $ $ Short-term investments — Accounts receivable, net Prepaid expenses and other current assets Total current assets Long-term investments — Property and equipment, net Intangible assets, net — Goodwill Other assets Total assets $ $ Liabilities and shareholders' equity Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Current portion of long-term debt Total current liabilities Deferred revenue, net of current portion Long-term debt Other non-current liabilities Total liabilities Contingencies (Note 16) Shareholders' equity Ordinary shares, $0.012 par value, 300,000,000 shares authorized; 55,121,038 and 54,216,738 shares issued and outstanding at December 31, 2016 and March 31, 2016, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. MIMECAST LIMITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) ThreemonthsendedDecember 31, Nine monthsendedDecember 31, Revenue $ Cost of revenue Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses (Loss) income from operations ) ) ) Other income (expense) Interest income 13 42 Interest expense ) Foreign exchange (expense) income ) ) Total other income (expense), net 22 ) Loss before income taxes ) Provision for income taxes 51 Net loss $ ) $ ) $ ) $ ) Net loss per ordinary share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of ordinary shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. MIMECAST LIMITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (in thousands) (unaudited) ThreemonthsendedDecember 31, Nine monthsendedDecember 31, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Net unrealized losses on investments, net of tax effects of $0 and $0 for the three and nine months ended December 31, 2016 ) — ) — Foreign currency translation adjustment ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. MIMECAST LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine monthsendedDecember 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Provision for doubtful accounts 83 37 Gain on disposal of fixed assets (3 ) ) Other non-cash items 66 81 Excess tax benefits related to exercise of share options — ) Unrealized currency (gain) loss on foreign denominated transactions ) Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets ) ) Accounts payable ) Deferred revenue Accrued expenses and other liabilities Net cash provided by operating activities Investing activities Purchases of investments ) — Purchases of property and equipment ) ) Payments for acquisitions ) — Net cash used in investing activities ) ) Financing activities Proceeds from exercises of share options Excess tax benefits related to exercise of share options — 76 Payments on debt ) ) Proceeds from initial public offering, net of issuance costs — Net cash (used in) provided by financing activities ) Effect of foreign exchange rates on cash ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $ 45 Supplemental disclosure of non-cash investing and financing Unpaid purchases of property and equipment $ $ Unpaid deferred initial public offering issuance costs $ — $ Amounts due for acquisition of business $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. MIMECAST LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except share and per share data, unless otherwise noted) (unaudited) 1. Description of Business and Basis of Presentation Mimecast Limited (Mimecast Jersey) is a public limited company organized under the laws of the Bailiwick of Jersey on July28, 2015. On November4, 2015, Mimecast Jersey changed its corporate structure whereby it became the holding company of Mimecast Limited (Mimecast UK), a private limited company incorporated in 2003 under the laws of England and Wales, and its wholly-owned subsidiaries by way of a share-for-share exchange in which the shareholders of Mimecast UK exchanged their shares in Mimecast UK for an identical number of shares of the same class in Mimecast Jersey. Upon the exchange, the historical consolidated financial statements of Mimecast UK became the historical consolidated financial statements of Mimecast Jersey.
